Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/21 and 6/10/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0251364) in view of Townsend et al. (US 10,319,410).
Regarding claims 1, 9 and 17, Park teaches an apparatus (Figs. 1-2, system), comprising:
one or more processors (Figs. 1-2, one or more processors 110); and
a memory storing instructions (Figs. 1-2 and paragraph 35, memory 120 to store software executed by processors 110) executable by the one or more processors to cause the one or more processors to perform operations comprising:
obtaining video data (Fig. 3, step S100 collects video data);
receiving a target object (paragraph 168 teaches receiving a selected object);
processing the video data to obtain one or more first images of the video data that contain an image of the target object and one or more second images of the video data that do not contain the image of the target object (Fig. 5 and paragraphs 122 teaches wherein video areas wherein the objects are detected and non-detected regions are identified and obtained); 
discarding the one or more second images from the video data (Fig. 4, step S210 and paragraphs 65-66 wherein only a select few candidate background frames are selected from all the frames in the video thereby effectively discard one or more second images. Furthermore, as a result of the summarization, the second areas where the objects are not present is automatically discarded from the video summary); 
generating a background image based on the one or more second images (paragraphs 110 and 123 teaches that frames where objects are non-detected are used to generate a background image); 
synthesizing the one or more first images of the video data with the background image to generate one or more synthesized images (Fig. 4, step S250 at least paragraphs 117-118 teaches wherein the images of the target object from the first video data is synthesized with the background image to generate a synthesized moving image); 
obtaining a target image sequence with the one or more synthesized images based on a time order of the one or more first images in the video data (at least Fig. 11, step S320 and paragraph 80 teaches wherein the detected objects for their respective “appearance time order in which the objects appear first in the image stream”); and 
displaying each of the one or more synthesized images in the target image sequence in a fade-in and fade-out manner (Park teaches that the summarized video is played in accordance with the selected object in Fig. 4, S260, paragraphs 84 and 145. It is noted that the selected object could have one or more synthesized images based on the length of the presence of the object. However, while Park teaches displaying the one or more synthesized images, based on the detection of the target object, fails to explicitly state that the synthesized images are displayed “in a fade-in and fade-out manner”).
Therefore, while Park fails, Townsend teaches (see Fig. 12, step 132 and col. 7, lines 15-31 in a similar image/video summarization technology the claimed wherein when a desired object is identified in a full-length video at different locations, a shorter summarized version is played back by applying transitions between the sections.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Townsend into Park such that the playback of the plurality of “synthesized images” from Park also benefits from the transition effects of a fade (in/out). One would have been motivated because such an incorporation allows for the benefit of improving the user experience by making it visually clear when there’s a transition (col. 7, lines 15-31).
As to method of claim 1, the apparatus claim 9 performs the methodology as claimed. As to medium claim 17, system claim 9 also has the memory where software instructions are stored to be executed by the processor. 
Regarding claims 2 and 10, Park teaches the claimed wherein the processing the video data to obtain one or more first images of the video data that contain an image of the target object comprises: 
obtaining a third image of the video data that includes the image of the target object (see Fig. 4, wherein objects are detected across multiple images in the video data).
carving out the image of the target object from the third image to generate a segmentation mask; and using the segmentation mask to obtain the one or more first images of the video data that contain the image of the target object (paragraph 117 teaches using a mask region to carve out or difference the object from the background. The target object is thereafter used to generate an object layer).
Regarding claims 3 and 11, Park teaches the claimed wherein the operations further comprise: periodically obtaining a segmentation mask by processing the video data to obtain a plurality of segmentation masks; and using a tracing algorithm to obtain identification information of the segmentation masks, wherein segmentation masks corresponding to the same identification information are masks for the same object in the video (Fig. 3, steps S150-S160 and paragraph 117 teaches wherein once the object is detected using a mask region, the target object is tracked across multiple frames of the video and the metadata for each of the objects (including the target object) is stored in accordance with the tracking).
Regarding claims 4 and 12, Park teaches the claimed wherein the processing the video data to obtain one or more first images of the video data that contain an image of the target object comprises: processing the video data based on a target attribute of the target object and a target time period (Fig. 3, steps S110-S160 teaches wherein the objects are identified and tracked across a plurality of video frames. Paragraphs 99-100 and 117 teaches the shape of the object is identified as a mask region and tracks the object across the time its present in the video frames), by: determining attribute information of an object in the one or more first images; matching the target attribute of the target object with the attribute information of the object in the one or more first images to determine an image sequence of the target object (Fig. 3, steps S150-S160 teaches wherein the objects are tracked across a plurality of video frames by matching the mask . Paragraphs 99-100 and 117 teaches the shape of the object is identified as a mask region and tracks the object across the time its present in the video frames); and obtaining an image sequence in the target time period from the image sequence of the target object to obtain the target image sequence (Fig. 3, steps S110-S160 teaches wherein the objects are identified and tracked across a plurality of video frames by tracking coordinates, size, color, etc. of the tracked object. Paragraph 99-100 teaches storing the time information for when the objects are detected).
Regarding claims 5, 13 and 18, Park teaches the claimed wherein each image of the video data is given a time stamp (Paragraphs 99-100 teaches storing the time information for when the objects are detected), wherein the synthesizing the one or more first images of the video data with the background image to generate one or more synthesized images comprises: synthesizing a plurality of first images onto the background image to generate one synthesized image (Fig. 4, step S250 at least paragraph 118 teaches wherein the images of the target object from the first video data is synthesized with the background image to generate a synthesized moving image).
Regarding claims 6, 14 and 19, Park teaches the claimed wherein the synthesizing a plurality of first images onto the background image to generate one synthesized image comprises: including time stamps of the plurality of first images in the background image to generate the one synthesized image (See Figures 6-8, 10, 12 teaches wherein the display includes time stamp of the objects being included in the synthesized image display).
Regarding claims 7, 15 and 20, Park teaches the claimed, wherein the target object is a first target object (paragraph 168 teaches receiving a selected object), wherein the operations further comprise: receiving a second target object different from the first target object (Fig. 11, step S330 allows user to select from a plurality of objects, including a second target object); and processing the video data to obtain one or more fourth images of the video data that contain an image of the second target object (as discussed in claim 1 above, however, Park also teaches the ability to find images in the video stream relative to a plurality of objects detected), wherein the one or more synthesized images are obtained by: synthesizing one of the one or more first images and one of the one or more fourth images onto the background image (Fig. 4, step S250 at least paragraph 117-118 teaches wherein the images of the target object from the first video data is synthesized with the background image to generate a synthesized moving image).

Regarding claims 8 and 16, Park teaches the claimed wherein the synthesizing one of the one or more first images and one of the one or more fourth images onto the background image comprises: synthesizing one of the one or more first images and one of the one or more fourth images onto the background image such that the image of the first target object does not overlap the image of the second target object (see paragraph 127 where the multiple objects that are synthesized together are set to not overlap one another).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawai (US 10,623,664) teaches merging detected objects with generated backgrounds to output a superimposed image.
Park et al. (US 2015/0127626) teaches a video search system that summarizes video by overlapping detected objects over a background model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481